— Appeal by defendant from a resentence of the County Court, Rockland County, imposed July 23, 1980, the sentence being concurrent terms of 5 to 15 years imprisonment. Resentence affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (Anders v California, 386 US 738; cf. People v Gonzalez, 47 NY2d 606). Rabin, J.P., Cohalan, Weinstein and Thompson, JJ., concur.